

116 HR 6620 IH: To authorize grants to address substance use during COVID–19.
U.S. House of Representatives
2020-04-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6620IN THE HOUSE OF REPRESENTATIVESApril 24, 2020Ms. Kuster of New Hampshire (for herself and Mr. Katko) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo authorize grants to address substance use during COVID–19.1.FindingsCongress finds the following:(1)In 2018, an estimated 164,800,000 people aged 12 or older in the United States, or 60.2 percent, were past month substance users (including, tobacco, alcohol, or illicit drugs).(2)In 2018, nearly 1 in 5 people aged 12 or older in the United States, or 19.4 percent, used an illicit drug in the past year, which is a higher percentage than in 2015 and 2016.(3)In 2018, an estimated 10,300,000 people aged 12 or older in the United States misused opioids in the past year, including 9,900,000 prescription pain reliever misusers and 808,000 heroin users.(4)In 2017, overdose deaths involving opioids in the United States, including fentanyl, was 6 times higher than in 1999.(5)The age-adjusted rate of drug overdose deaths involving synthetic opioids in the United States other than methadone increased by 10 percent from 2017 to 2018.(6)In 2018, approximately 20,300,000 people aged 12 or older in the United States had a substance use disorder related to their use of alcohol or illicit drugs in the past year.(7)In 2018, an estimated 21,200,000 people aged 12 or older in the United States needed substance use treatment.(8)According to the Substance Abuse and Mental Health Services Administration, COVID-19 will certainly contribute to growth in the numbers referred to in the preceding paragraphs. Individuals across the United States will struggle with increases in depression, anxiety, trauma, and grief. There is also anticipated increase in substance misuse in the United States as lives are impacted for individuals and families.2.Grant program on harms of drug misuse(a)In generalThe Assistant Secretary shall award grants to States, territories, counties, Tribes, Tribal organizations, and community-based entities to address the harms of drug misuse, such as by—(1)addressing the spread of HIV/AIDS and hepatitis C;(2)connecting individuals with a substance use disorder to overdose education, counseling, and health education; or(3)encouraging such individuals to take steps to reduce the negative personal and public health impacts of substance use during any emergency period, as defined in subparagraph (B) of section 1135(g)(1) of the Social Security Act (42 U.S.C. 1320b–5(g)(1)).(b)ConsiderationsIn prioritizing grant awards under this section, the Secretary shall take into account—(1)the proportion of people in the area served by the applicant who meet criteria for dependence on or abuse of illicit drugs who have not received any treatment;(2)drug overdose death rates;(3)telemedicine infrastructure needs;(4)workforce needs;(5)prevention and recovery supports; and(6)efforts to reduce stigma.(c)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $5,000,000 for the period beginning on the date of enactment of this Act and ending on the later of—(1)November 30, 2020; and(2)the end of the emergency period (as defined in section 1135(g)(1)(B) of the Social Security Act (42 U.S.C. 1320b–5(g)(1)(B))).